Citation Nr: 1335323	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for left ear hearing loss. 

5.  Entitlement to an initial compensable rating for right ear otitis media status  post tube insertion of the right tympanic membrane with perforated right ear drum (previously rated as residuals of right ear surgery).  


REPRESENTATION

Appellant represented by:	Christopher Boudi, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction over the claims file is currently held by the RO in St. Louis, Missouri.    

In April 2013, the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's virtual claims file.

The Veteran submitted additional evidence pertinent to the claims on appeal at the April 2013 hearing.  This evidence was accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  Thus, the Board will consider the claims on the merits.  See 38 C.F.R. § 20.1304 (2013).

The claim for entitlement to an initial compensable rating for right ear otitis media is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for bipolar disorder and a heart disorder is requested. 

2.  The Veteran does not have PTSD.

3.  The Veteran's personality disorder is not a disability for which service connection may be granted.  

4.  An acquired psychiatric disability, diagnosed as anxiety, cognitive, and panic disorders, was not present in service or until years thereafter and is not etiologically related to active duty service.

5.  Left ear hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for bipolar disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a heart disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  PTSD was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).

4.  An acquired psychiatric disorder other than bipolar disorder was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  Left ear hearing loss was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the April 2013 hearing, the appellant withdrew the appeal for entitlement to service connection for bipolar disorder and a heart disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as psychoses, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD, as it was incurred due to active duty service.  The Veteran testified in April 2013 that he believed his PTSD was related to an in-service motor vehicle accident that occurred in January 1968.  In statements to VA, he has also reported having problems with family stress and thinking during service and memories of receiving psychiatric treatment at that time.  
The record establishes the presence of a current disability.  Clinical records from the Chicago and Tampa VA Medical Centers (VAMCs) document treatment for anxiety, cognitive, and panic disorders throughout the claims period.  The Veteran was also diagnosed with a personality disorder in addition to bipolar and anxiety disorders upon VA examination in December 2009.  The record therefore establishes the presence of some mental health conditions. 

With respect to the Veteran's specific arguments regarding a claim for PTSD, the Board finds that the evidence establishes that the Veteran does not have PTSD.  Service connection for PTSD initially requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); 38 C.F.R. § 3.304(f).  A VA psychiatric examination performed in December 2009 did not establish a diagnosis of PTSD.  After examining the Veteran and considering his reported stressor of involvement in a motor vehicle accident, the VA examiner concluded that he did not manifest any of the symptoms of PTSD and the condition was not diagnosed.  

Similarly, the Veteran's private and VA treatment records are negative for a diagnosis of PTSD.  Records of private psychiatric treatment and hospitalization dating from October 2004 contain findings of nonspecified psychosis, bipolar disorder, and panic disorder, but do not document any complaints or treatment of PTSD.  In fact, PTSD is not mentioned anywhere in the Veteran's clinical record until November 2007 when a PTSD screen conducted at the Chicago VAMC was positive.  A depression screen was also positive, and the Veteran was referred for an initial mental health evaluation.  At the December 2007 evaluation, the Veteran was specifically examined for PTSD, but the examiner noted he denied symptoms of the disorder such as hypervigilance, hyperarousal, and avoidance.  PTSD was not diagnosed and the Veteran began treatment for bipolar and panic disorders which continued when he transferred care to the Tampa VAMC.  In April 2013 at the Poplar Bluff VAMC, the Veteran requested another psychiatric evaluation for PTSD due to intrusive and recurrent thoughts involving an in-service motor vehicle accident.  His physician noted there that there was no diagnosis of PTSD in his record and a PTSD consultation was scheduled to rule out the late onset of the disorder.  The consultation was held a few days later, on April 8, 2013, and the examining psychologist noted that the Veteran's brief PTSD screen was not sufficient to make a diagnosis.  PTSD was not diagnosed at the consultation and the Veteran declined evidence-based PTSD treatment in favor of general outpatient therapy.  It is therefore clear that the Veteran's treatment records do not document a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).

The Board has considered the statements of the Veteran and his wife that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but the disabilities on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  

The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.  As there is no competent evidence diagnosing PTSD in accordance with VA regulations, the Board finds that the Veteran does not have PTSD and service connection for this specific psychiatric disability is not possible. 

The Board must now determine whether there is evidence of in-service incurrence or aggravation of the Veteran's diagnosed psychiatric disorders other than bipolar disorder.  The Veteran has reported receiving mental health treatment during active duty service associated with emotional problems following a motor vehicle accident in January 1968.  Service treatment records include a notation that the Veteran was hospitalized in January 1968 over the holidays following an automobile accident.  He was treated for headaches, back pain, and a forehead laceration.  Personnel records also document numerous instances of disciplinary problems and episodes of AWOL.  In May 1970, the Veteran was provided a mental hygiene consultation to determine his psychiatric state prior to an administrative separation.  He manifested a negative attitude towards military service, but no disqualifying mental defects were identified.  The Veteran was found emotionally unsuitable for military service and was discharged for reasons of severe emotional stress.  He was also psychiatrically normal on the June 1970 separation examination, but complained of frequent trouble sleeping, depression or excessive worry, and nervous trouble on the accompanying report of medical history.  The Board finds that the Veteran's complaints at the time of his separation as well as the finding of severe emotional stress are sufficient to establish an in-service injury.  

The Veteran was also diagnosed with a personality disorder by the December 2009 VA examiner.  VA regulations specifically define this condition as a congenital or developmental defect.  Such defects automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Service connection is only possible for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

In this case, the record does not establish that the Veteran's personality disorder was aggravated during active service due to a superimposed disease or injury.  Although the Veteran complained of nervous trouble and other symptoms at the time of his separation from service, as noted above, a mental health consultation in May 1970 was negative for findings of a psychiatric condition.  The Veteran was also psychiatrically normal upon examination for separation in June 1970.  There is no evidence of complaints or treatment related to the Veteran's mental health after service until October 2004, more than 30 years after discharge, when the Veteran was hospitalized at a private facility for nonspecified psychosis.  He was noted to have a history of anxiety at that time, but subsequent private records date the onset of cognitive and emotional problems to an April 2004 head injury.  The Board therefore finds that the evidence establishes that the Veteran's congenital personality disorder was not aggravated by any superimposed disease or injury.

Regarding the third element of service connection, a nexus between the Veteran's current psychiatric disabilities and the in-service injury, the Board notes that service records do not indicate such a link.  Although the Veteran complained of nervous symptoms and depression on the June 1970 report of medical history, no chronic psychiatric conditions were noted at the May 1970 mental hygiene consultation or June 1970 separation examination.  There is also no evidence of psychoses within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to the Veteran's mental state dates from October 2004, more than 30 years after service, when he was hospitalized for nonspecified psychoses.  Subsequent private treatment records, including a January 2005 neuropsychiatric examination, note the onset of symptoms such as depression and anxiety following a head injury in April 2004.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's psychiatric disabilities were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The weight of the competent evidence is also against a finding that the Veteran's diagnosed psychiatric disorders other than bipolar disorder are related to active duty service.  None of his treating physicians have related his anxiety, cognitive, or panic disorders to any incident of military service.  In fact, the only medical opinion of record, that of the December 2009 VA examiner, weighs against the claim.  After examining the Veteran and reviewing the claims file, the December 2009 VA examiner concluded that the Veteran's anxiety was due to nonservice-connected cancer and its treatment.  There is also medical evidence that the Veteran's cognitive symptoms are due to a post-service head injury.  In January 2005, a private neuropsychologist noted that the Veteran's reports of emotional and cognitive dysfunction began following an April 2004 head injury.  Similarly, the Veteran was diagnosed with a history of head trauma and related problems during a March 2006 psychological evaluation in connection with a claim for benefits from the Social Security Administration (SSA). 

The Board has also considered the testimony of the Veteran connecting his psychiatric disorders to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of emotional problems, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

Service connection is possible for certain chronic disabilities, such as psychoses, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported a clear continuity of symptoms since service.  The history he has provided is to the effect that he experienced psychiatric problems during service, but did not seek treatment or manifest other symptoms until decades after his discharge from active duty.  In addition, the Board notes that the Veteran has been diagnosed with several cognitive disorders and has stated on multiple occasions that he cannot remember certain events clearly.  He was recently diagnosed with dementia and a cognitive disorder during a neuropsychological examination at the Poplar Bluff VAMC in April 2013.  Additionally, VAMC treatment records document multiple occasions where the Veteran could not remember whether he went to Vietnam during military service or engaged in combat during active duty.  The December 2009 VA examiner also found that the Veteran was a poor historian who presented a disjointed and incoherent history.  The Board therefore finds that the Veteran has not reported a continuity of symptoms since service.  With respect to the claim for a psychiatric disorder other than psychosis, the Board discusses the Veteran's reported symptoms in the context of using lay evidence to prove the nexus element of a service connection claim under 38 C.F.R. § 3.303(a) and (d), but not 38 C.F.R. § 3.303(b).  See Davidson, 581 F.3d 1313; Walker, 708 F.3d at 1331. 

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 30 years after his separation from active duty service.  In addition, the weight of the competent evidence of record is clearly against a finding that the Veteran's diagnosed psychiatric disorders other than bipolar disorder are related to military service.   Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


Left Ear Hearing Loss

The Veteran contends that service connection is warranted for left ear hearing loss as it was incurred due to noise exposure during active duty service.  The Veteran also argues that since VA has determined that service connection is warranted for right ear hearing loss, his hearing loss disability of the left ear should also be service-connected.  

As an initial matter, the Board finds that the record establishes a left ear hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  Left ear sensorineural hearing loss was first diagnosed during a December 2007 audiological consultation at the Chicago VAMC.  The Veteran was also diagnosed with left ear hearing loss upon VA examination in August 2008.  A current disability is therefore demonstrated.

The Board also finds that the second element of service connection-an in-service injury-is established.  Service records document a perforation of the right tympanic membrane in 1967, but there is no evidence of treatment or complaints related to the left ear.  Audiograms performed in November 1967 and during the June 1970 separation examination also show normal hearing of the left ear.  Although service records do not demonstrate any injuries to the left ear, the Veteran has reported that he was exposed to many loud noises during service from heavy machinery, artillery explosions, and gun fire.  The Veteran is competent to report such noise exposure and his DD-214 shows that he served as a tractor operator.  The Board therefore finds that an in-service injury, i.e. noise exposure, is present.  

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, service records do not indicate such a link.  As noted above, service records are entirely negative for complaints or treatment related to the Veteran's left ear and his left ear hearing tested normal during the June 1970 separation examination.  The Veteran also specifically denied experiencing any hearing loss on a June 1970 report of medical history.  There is no objective evidence of left ear hearing loss until December 2007, almost 40 years after discharge, when the Veteran was diagnosed with left ear sensorineural hearing loss during an audiological consultation at the Chicago VAMC.  The Veteran testified in April 2013 that he experienced left ear hearing problems in the 1980s while working at a steel mill, but his VA treatment records show that he has also reported only receiving treatment and surgery for a condition of the right ear at that time.  In any event, even if the Veteran's current left ear hearing loss began in the 1980s, it still manifested more than 10 years after his separation from active duty.  

There is also no competent medical evidence in support of the claim.  The only medical opinion of record, that of the August 2008 VA examiner, weighs against the claim.  After reviewing the claims file and examining the Veteran, the August 2008 VA examiner concluded that the Veteran's current left ear hearing loss was not related to military service.  The examiner noted that service records only document treatment pertaining to the right ear and the Veteran had a history of occupational noise exposure through his post-service work as a steelworker.  His left ear also tested normal at separation and there was a lack of proximity between the Veteran's period of active service and his current complaints.  

As for the Veteran's testimony connecting his left ear hearing loss to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a left ear hearing condition which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  The Veteran has also not reported a continuity of symptoms since service.  He testified in April 2013 that he first noticed some hearing problems in service, but has not reported that his hearing loss was continuous to the present day.  

As the competent evidence weighs against the finding of a nexus between the Veteran's left ear hearing loss and in-service noise exposure, the Board concludes that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the December 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 



VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the SSA.  Additionally, the Veteran was provided proper VA examinations in August 2008 and December 2009 in response to his claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for bipolar disorder is dismissed.

Entitlement to service connection for a heart disorder is dismissed.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder is denied.

Entitlement to service connection for left ear hearing loss is denied. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claim for entitlement to an increased compensable rating for right ear otitis media.  The record indicates that the Veteran was provided an audiogram at the Chicago VAMC in December 2007 during an audiological consultation; however, the results of the audiogram are not included in the record before the Board.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, a copy of the December 2007 audiogram must be obtained and associated with the Veteran's paper or virtual claims file.  

The Board also finds that the Veteran should be provided a VA examination to determine the current severity of his right ear hearing loss.  The Veteran was last provided a VA examination in August 2008, more than five years ago.  An audiogram performed at the Tampa VAMC in September 2009 indicated significantly worsened hearing, but it is unclear whether the decrease in hearing acuity was related to the Veteran's service-connected otitis media or nonservice-connected cancer and chemotherapy treatment.  Therefore, a VA examination should be provided to determine the Veteran's current right ear hearing acuity and whether any worsening of the disability is due to the service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the results of the VA audiogram performed on December 21, 2007.  Associate copies of the audiogram with the Veteran's virtual or paper claims file.  All attempts to obtain this evidence must be documented in the record.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his right ear hearing loss.  The claims file must be made available to and reviewed by the examiner.  

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  

If possible, the examiner should differentiate the right ear hearing impairment related to the Veteran's service-connected right ear otitis media and nonservice-connected chemotherapy treatment.  

3.  Readjudicate the claim for an initial compensable rating for right ear otitis media status  post tube insertion.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


